Citation Nr: 0728551	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-26 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for chronic low back 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to March 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in October 2003, a 
statement of the case was issued in June 2004, and a 
substantive appeal was received in July 2004.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the veteran presented testimony at a 
December 2004 RO hearing.  At that time he submitted a 
favorable Social Security Administration (SSA) decision 
issued in November 2004.  One of his severe disabilities was 
lumbar spine stenosis and radiculitis with chronic lower back 
pain.  It appears that some, but not all, of the medical 
records referenced in the SSA decision are included in the 
claims file.  The United States Court of Appeals for Veterans 
Claims (Court) has indicated that VA has a duty to obtain SSA 
records when they may be relevant and VA has actual notice 
that the veteran is receiving SSA benefits.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  As such, the 
Board finds that this case must be remanded so that the RO 
can obtain all relevant medical evidence used by the SSA in 
the formation of its decision.

Additionally, the veteran also submitted a November 2004 
Statement in Support of the Claim (VA Form 21-4138) in which 
he requested that the RO obtain the most recent VA medical 
records (the medical evidence in the claims file only goes 
through April 2004).  The Board finds that the RO should 
request any and all relevant VA treatment records from April 
2004 to the present.

The Board also notes that the veteran underwent a VA 
examination in May 2004.  The examiner stated that he 
reviewed the veteran's claims file in conjunction with the 
examination.  However, his medical opinion was somewhat 
inconclusive.  He stated that "His history would be more 
consistent with claudication type pain, however with the 
decrease range as well as history of injury, it is hard to 
sort out whether or not he has some underlying lumbago as 
well or myofascial disease."  He then recommended that the 
veteran get an MRI to rule out spondylosis or stenosis.  In 
fact, the veteran has already undergone several MRIs (May 
2003, October 2003) that have already noted the existence of 
degenerative stenosis.  The MRIs were not discussed by the 
May 2004 examiner, and it would appear that he was not even 
aware of them.  The Board finds that this examination report 
is inadequate and that the veteran is entitled to a new VA 
examination for the purpose of determining the nature and 
etiology of any back disability that he may have.

Finally, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  The Board 
recognizes that the new requirements of VCAA notice were not 
in effect at the time the RO issued its VCAA notice.  As 
such, the new requirements do not constitute the basis of 
this remand.  However, since this issue needs to be remanded 
on other grounds, the Board finds that the RO should comply 
with the most recent Court analysis.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
with an appropriate letter to ensure 
compliance with the Dingess/Hartman 
decision.  The RO should ensure that the 
veteran is furnished proper notice in 
compliance with 38 C.F.R.§ 3.159(b)(1), 
including notice of (a) the information 
and evidence not of record that is 
necessary to substantiate his claim, (b) 
the information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide, including the need to furnish 
all pertinent evidence in his possession.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  
  
2.  The RO should contact the Social 
Security Administration (SSA) and request 
copies of all medical records associated 
with the SSA claim which was the subject 
of the November 2004 SSA decision. 

3.  The RO should obtain any and all 
relevant VA medical records from April 
2004 to the present, and incorporate them 
into the claims file.

4.  The veteran should be afforded a VA 
examination for the purpose of 
determining the nature, etiology and 
severity of any back disability that may 
be present.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner.  All chronic 
low back disorders found on examination 
should be clearly reported.  As to each 
such chronic low back disorder diagnosed, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that such chronic low back 
disorder is causally related to the 
veteran's service.   

5.  The RO should then review the expanded 
record.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should readjudicate the 
veteran's claim.  If service connection 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



